IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE


                                                         FILED
AUBREY L. GILLEY,                             )             May 30, 1997
                                              )
      Plaintiff/Appellant,                    )         Cecil W. Crowson
                                              )        Appellate Court Clerk
                                              )
VS.                                           )     Davidson Chancery
                                              )     No. 95-3496-II
                                              )
MARGARET CULPEPPER,                           )     Appeal No.
As Commissioner of the Tennessee              )     01A01-9611-CH-00521
Department of Employment Security,            )
and FORKLIFTS UNLIMITED, INC.,                )
                                              )
      Defendants/Appellees.                   )


                     CONCURRING OPINION

      I concur completely with the court’s opinion in this case. I write separately
to note that we have held in other factual contexts that an employee’s failure to
take all necessary and reasonable steps to protect his or her employment can be
considered a voluntary leaving for the purpose of Tenn. Code Ann. § 50-7-
303(a)(1) (Supp. 1996). McPherson v. Stokes, App. No. 01A01-9505-CH-00216,
1997 WL 170338, at * 2 (Tenn. Ct. App. April 11, 1997).




                                       ________________________________
                                       WILLIAM C. KOCH, JR., JUDGE